An information in quo warranto proceedings filed in this Court by the Attorney General of Florida alleges:
"1. That the "Town of Lake Maitland," a municipality in Orange County, Florida, was "incorporated under the general laws of the State of Florida, and its incorporation was validated by special Act of the Legislature, Chapter 6068," Laws of Florida, being: *Page 767 
" 'AN ACT to Validate the Incorporation of the Town of Lake Maitland, in Orange County, and to Define the Boundaries Thereof.
" 'Be It Enacted by the Legislature of the State of Florida:
" 'Section 1. That the Town of Lake Maitland, in Orange County, incorporated under the General Laws of this State, for the incorporation of cities and towns, is declared to be, in all respects, a valid and legally incorporated town.
" 'Sec. 2. The boundaries of the said town shall be as follows: Beginning at the southeast corner of Section Thirty-five (35), Township Twenty-one (21) south, Range Twenty-nine (29) east, and running thence north forty-seven and one-half chains (47 1/2), thence east ten (10) chains, thence south forty-seven and a half (47 1/2) chains, thence east on township line seventy (70) chains to the southeast corner of Section Thirty-six (36), township and range aforesaid, thence north thirty-two (32) chains, more or less, to the south shore of Lake Maitland, thence east seventy-five (75) chains, north seventy-nine (79) chains, to the north boundary of the southeast quarter of Section Thirty (30), township and range aforesaid; thence west fifty-five (55) chains to the northwest corner of northeast quarter of southwest quarter of said Section Thirty (30); thence north twenty (20) chains; thence west twenty (20) chains to the northwest corner of southwest quarter of northwest quarter of said Section Thirty (30); thence north on the range line nine (9) chains to the southeast corner of northeast quarter of northeast quarter of Section Twenty-five (25), township and range aforesaid; thence west twenty (20) chains; north ten (10) chains; west sixty (60) chains to east boundary of Section Twenty-six (26), township and range aforesaid; thence north ten (10) chains to northeast corner of said Section Twenty-six (26); thence *Page 768 
west eighty (80) chains; south one hundred sixty (160) chains; east eighty (80) chains to beginning.
" 'Sec. 3. This Act shall take effect immediately upon becoming a law.
" 'Approved May 18, 1909.'
"3. That thereafter said Town of Lake Maitland and the municipal authorities thereof by various and sundry ordinances attempted to extend, alter, or redefine the boundaries of said Town until to-wit during the year 1921 said municipal corporation, Town of Lake Maitland, and the municipal authorities thereof passed an ordinance designated as Ordinance No. 69, attempting to extend, alter, and redefine the boundaries of said town to make said boundaries be as follows:
" 'Commencing at a point 47 1/2 chains plus 218.46 feet north of the southeast corner of Section 35 run east 662 feet, thence south 47 1/2 chains plus 218.46 feet to the south line of Section 36, thence east 70 chains along the line of Section 36 to the southeast corner of Section 36, Township 21 south, Range 29 east; thence north along the east line of Section 36 to the south shore of Lake Maitland, thence east 75 chains to a point 5 chains west of the section line between Sections 31 and 32, Township 21 south, Range 30; thence north to the north boundary of Section 30, thence west 75 chains to the northwest corner of Section 30, thence north to the northeast corner of Section 25, thence west along the north boundary of Section 25 and Section 26 to the northwest corner of Section 26, thence south along section line to a point 47 1/2 chains plus 218.46 feet north of the southwest corner of Section 35, thence east to point of beginning.' And in and by said Ordinance No. 69 said Town of Lake Maitland repealed all ordinances or parts of ordinances in conflict therewith. * * * *Page 769 
"4. That said Ordinance No. 69 purports to exclude from the boundaries of said municipality as fixed by said Chapter 6068 of the Laws of Florida of 1909 all of the following territory, to-wit: The south 2353.46 feet of Section 35, Township 21 south, Range 29, east; and the north 218.46 feet of the south 2353.46 feet of the west 662 feet of Section 36, Township 21 south, Range 29 east. And since the passage of said Ordinance No. 69 and pursuant thereto and in accordance therewith said municipal corporation, Town of Lake Maitland, without any warrant, charter, grant or authority of law therefor whatsoever, has usurped in that it has ceased, failed, and refused to assess, levy, or collect taxes upon the property within the said above described territory sought to be excluded by said ordinance, or to exercise any of its municipal franchise, governmental functions, powers or authority over the inhabitants or property within the said above described territory sought to be excluded by said ordinance.
"5. That said Ordinance No. 69 purports to extend and redefine the boundaries of said municipality as fixed by said Chapter 6068 of the laws of Florida of 1909 to include the following lands not included within the boundaries of said municipality as fixed by said Chapter 6068, to-wit:
"The north 10 chains of the northwest quarter; and the north 10 chains of the northwest quarter of the northeast quarter; and the northeast quarter of the northeast quarter; all in Section 25, Township 21 south, Range 29 east;
"And also the northwest quarter of the northwest quarter, of Section 30, Township 21 south Range 30 east.
"That continuously since the passage of said Ordinance No. 69, as aforesaid, and pursuant thereto and in accordance therewith, said municipal corporation Town of Lake Maitland, without any warrant, charter, grant, or authority of law therefor whatsoever, has exercised, and still does exercise *Page 770 
its franchise and governmental functions in assessing, levying, and collecting taxes upon the property within the above described territory sought to be included within its municipal boundaries by said ordinance and also in claiming, and enforcing, or attempting to enforce, municipal liens upon said property for the payment of municipal taxes so assessed and levied upon said lands, and is now having said lands again placed upon its tax assessment rolls for the assessment and levy of town taxes thereon for the year 1934.
"Wherefore and whereby said municipal corporation, Town of Lake Maitland, in Orange County, Florida, for the space of twelve years now past and upwards, having exercised, and still does exercise, without warrant or authority whatsoever, in violation of the existing constitution of the State of Florida, jurisdiction and functions, privileges and powers of a municipality in the premises as aforesaid, during all the time aforesaid usurped, and still does usurp, upon the people of the State of Florida, to their great damage and prejudice; in this:
"1. Because the said Acts and ordinance of said town of Lake Maitland herein complained of are inconsistent with a special or local law of the Legislature of the State of Florida, to-wit, Chapter 6068 of the Laws of Florida of 1909, and therefore contrary to Section 24 of Article 3 of the Constitution of Florida;
"2. Because said Ordinance No. 69, purporting to change, extend, and redefine the said boundaries of said municipal corporation, Town of Lake Maitland, as fixed and defined by the Legislature of the State of Florida in and by said Chapter 6068 of the Laws of Florida of 1909, is unconstitutional and void, and of no effect, and because said ordinance violates Section3 of Article 9 of the Constitution of the State of Florida, in that: *Page 771 
"A. It attempts to change by municipal ordinance an Act of the Legislature of the State of Florida;
"B. It attempts to change and extend by municipal ordinance the boundaries of an incorporated town whose boundaries have been fixed and defined by the Legislature of the State of Florida.
"C. It attempts to authorize the levy of a tax not in pursuance of law, contrary to Section 3 of Article 9 of the Constitution of the State of Florida;
"D. It attempts to deprive the owners of the property in the territory involved in this case of their property without due process of law, contrary to Section 12 of the Declaration of Rights;
"E. It attempts to deprive the owners of the property in the territory involved in this case of their property without just compensation, contrary to Section 12 of the Declaration of Rights."
The prayer is for "due process of law against said municipal corporation, Town of Lake Maitland, in this behalf to be made, to answer to the people of said State of Florida by what warrant or authority it claims to change, extend and redefine the territorial boundaries of said municipal corporations, Town of Lake Maitland, which were fixed and defined by the Legislature of Florida in and by Chapter 6068 of the Laws of Florida of 1909, and by what warrant or authority it claims to exercise jurisdiction and the functions, privileges and powers of a municipality over the territory described in the fifth paragraph of this information, and to cease, fail, and refuse to exercise jurisdiction and the functions, privileges and powers of a municipality over the lands described in the fourth paragraph of this information."
  Respondent town demurred to the information on grounds: *Page 772
"1. The information does not allege sufficient facts to show wherein the ordinance altering and extending the boundaries of the respondent municipality is void.
"2. The information shows on its face that the respondent is lawfully exercising jurisdiction and the functions, privileges, and powers of a municipal corporation over only such territory as it is by law authorized to exercise.
"3. Under the laws of Florida the respondent had a right to alter and extend its boundaries in the manner in which the information alleges was done.
"4. The information shows that Chapter 6068, Laws of Florida, 1909, did not create the municipality of the Town of Lake Maitland, and the respondent therefore continued to operate under the general laws of Florida governing municipalities.
"5. The information does not allege sufficient facts to show that the Ordinance Number 69, is inconsistent with Chapter 6068 of the Laws of Florida, 1909, and therefore contrary to Section 24 of Article 3 of the Constitution of Florida.
"6. The information does not show wherein Ordinance Number 69 is in violation of any of the sections of the Declaration of Rights, or the Constitution of the State of Florida."
When Chapter 6068, Laws of Florida, validated the incorporation of the Town of Lake Maitland, in Orange County, and defined the boundaries thereof, such boundaries were thereby fixed by statute and could not be changed by town ordinances subsequently passed, at least in the absence of specific statutory authority to change such boundaries, State v. City of Homestead, 100 Fla. 354, 130 So. 28.
Even if the charter powers of the Town of Lake Maitland are only those conferred by the general laws of the State on the subject, yet the territorial boundaries of the *Page 773 
town are specifically defined in Chapter 6068 and are therefore statutory boundaries.
Demurrer to information overruled.
DAVIS, C. J., and ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.